In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated May 23, 2002, that the petitioner was not permanently disabled for retirement purposes, the petitioner appeals from a judgment of the Supreme Court, Kings County (Knipel, J.), entered March 5, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
A determination of the Medical Board of the New York City Fire Department, Article 1-B Pension Fund (hereinafter the Medical Board) finding no disability “is conclusive if it is supported by some credible evidence and is not irrational” {Matter of Rodriguez v Board of Trustees ofN.Y. City Fire Dept., Art. 1-B Pension Fund, 3 AD3d 501 [2004]; see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760 [1996]; Matter of Kuczinski v Board of Trustees ofN.Y. City Fire Dept., Art. 1-B Pension Fund, 8 AD3d 283 [2004]). Credible evidence is “evidence that proceeds from a credible source and reasonably tends to support the proposition for which it is offered” {Matter of Meyer v Board of Trustees ofN.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 147 [1997]). In this case, the determination of the Medical Board is supported by credible evidence and is not irrational. Goldstein, J.P, Skelos, Fisher and Lunn, JJ., concur.